Title: Thomas Jefferson to David Bailie Warden, 6 June 1817
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Dear Sir
            Monticello
June 6. 17.
          
          Your several favors of July 12. 14. & Aug. 9. with the invoices of the books, in the purchase and dispatch of which you were so kind as to take a part, and the books themselves have been all safely recieved. I am under great obligations to you for your aid in this supply to the amusements of my old age; and for the satisfactory manner in which the Messrs Debures freres have executed my commission. by placing me too in correspondence with them it enables me at this time to address a commission for another supply to themselves directly without troubling you with it, and of continuing to do the same thing annually as I shall probably do. I am sure you will always be so good as to advise them of the best opportunities of conveyance on their application.   I hope that in your new undertaking as agent for the settlement of claims you find success & compensation, towards which, in that or any other line, my good wishes & offices should certainly never be wanting or spared.
          On the Volcanic situation of Europe perhaps it is best to say nothing; and the rather as we can foresee nothing certain & may compromit the safe transmission of our letters by useless speculations. on the subject of England only I will permit myself to express my belief that the great crisis so long foretold by the political prophets is now at length arrived, and, by putting her hors de combat, will give the world some respite from war, some leisure for the pursuits of peace, industry and happiness. with us, three main objects occupy our attention. the payment of our public debt, establishment of manufactures, & internal improvement by canals, roads and public education.   I thank you for your kind attention to mr Terril. he is a worthy young man. but his friends here are apprehensive he is indulging in a style of expence to which his means are not competent, and they are giving him admonitions which they think necessary on that subject.
          Winter passages for letters to Europe being rare, slow & uncertain I have got into the habit of taking up my pen, cum hirundine primâ, to recall myself to the recollection of my friends there. the opening spring will soon therefore convey my friendly salutations to Baron Humboldt, to whom, altho’ our country offers nothing worthy of communication, I shall certainly take occasion to convey the expressions of my very affectionate & respectful attachment. I salute you on the part of my family as well as myself with the same assurances of esteem & friendship.
          Th: Jefferson
         